Judgment reversed on the law and facts, with costs, on the authority of Hayes v. Claessens (189 App. Div. 449), and judgment directed for the defendant, adjudging the defendant to be the owner of the fund deposited in court under the order of interpleader, and directing its payment to him, with costs. All concur; Hinman, J., not sitting. The court disapproves of finding of fact numbered twenty, and the facts found in conclusions of law numbered two and three; and finds the facts requested to be found in defendant’s requests to find numbered tenth, twelfth, thirteenth, fifteenth, sixteenth, seventeenth, eighteenth, twentieth and twenty-second.